Case 1:21-cr-00237-RDM Document 73-5 Filed 07/29/21 Page 1 of 2
        Case 1:21-cr-00237-RDM Document 73-5 Filed 07/29/21 Page 2 of 2




         As always, please let me know if you have any questions or issues accessing any of the
files. Please also let me know if there are items that have not yet been produced that you would
like prioritized as the formal discovery productions are prepared.

                                                   Sincerely,

                                                   s/ Christopher K. Veatch
                                                   CHRISTOPHER K. VEATCH
                                                   Assistant United States Attorney




                                               2
